     Case 3:17-cv-01102-MEM Document 202 Filed 07/28/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. MABE, INC., d/b/a :
Ashville Apothecary and
Circleville Apothecary, et al., :

                 Plaintiffs         : CIVIL ACTION NO. 3:17-1102

     v.                             :       (JUDGE MANNION)

OPTUM RX, Successor by              :
Merger to Catamaran Corp.,
                                    :
                 Defendant
                                    :

                               ORDER

    In accordance with the memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

    (1)      The non-arbitrable plaintiffs’ motion to compel

    discovery (Doc. 97) is DENIED.

    (2) The court rules on the defendant’s discovery dispute

    request (Doc. 186) as follows:

          (a) Plaintiffs are to identify for defendant each of the

          PBMs with which they contracted during the relevant

          time, whether the contracts with the identified PBMs

          contain confidentiality clauses and, if they do, whether

          those contracts contain a mechanism by which to
             Case 3:17-cv-01102-MEM Document 202 Filed 07/28/20 Page 2 of 2




               request the PBMs’ consent to disclosure of the

               information.

               (b) To the extent that the contracts with other PBMs contain

               confidentiality clauses and do not provide a mechanism by

               which to request the PBMs’ consent to disclosure of the

               information, the confidential information need not be provided

               for the same reasons applicable to defendant.

               (c) To the extent that the contracts do not contain

               confidentiality clauses, the non-confidential information is to

               be provided to defendant.

               (d) To the extent that the contracts contain confidentiality

               clauses, but also contain a mechanism by which plaintiffs can

               request the PBMs’ consent to disclosure of the information,

               plaintiffs are to seek such consent and provide defendant with

               the appropriate response.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

DATE: July 28, 2020
17-1102-01



                                       -2-
